Citation Nr: 1638914	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-21 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel






INTRODUCTION

The Veteran served on active military duty from October 1965 to November 1969.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran's June 2009 VA Form 9 reflected his desire to participate in a hearing before a member of the Board.  In an August 2011 letter from VA, the Veteran was notified that he had been scheduled for such a hearing on September 29, 2011.  However, the Veteran did not appear for this hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(d), (e) (2015).

As in the November 2011 and November 2013 Board remand, and pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), (holding the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the psychiatric claims have been listed as reflected on the title page.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disabilities, raised by the record several times, and referred by the Board in November 2013, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim and the claim is referred to the AOJ for appropriate action.





FINDING OF FACT

An acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include bipolar disorder and depression, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Here, the Board finds that VA has satisfied its duty to notify under the VCAA.  In August 2008, the RO sent the Veteran a letter advising him of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information, and advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Regarding the duty to assist, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination and obtained necessary medical opinion.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

The Veteran was afforded VA examinations in December 2011 and May 2015.  While the December 2011 etiological opinion, which opined negatively on any relationship between the Veteran's service and claimed psychiatric disorder, did not provide a fully articulated rationale, the Board finds the subsequent May 2015 VA examination/opinion adequate to decide the issue on appeal.  Such examination was predicated on an interview with the Veteran as well as a physical examination and, further, the examiner noted review of the record, to include the Veteran's service and post-service treatment records.  The opinion proffered considered the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to, the records reviewed.  The examiner, to the extent possible, offered a conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

As indicated previously, the Board remanded the appeal in November 2011 and November 2013 for additional development.  In this regard, the AOJ was directed to obtain VA treatment records, and to provide a VA examination regarding the etiology of the Veteran's claimed psychiatric disorder.  The AOJ was also requested to obtain records pertaining to the December 2011 examiner's consultation with a neuropsychologist, referenced in his examination report.  Here, updated VA treatment records were obtained, and, as discussed in the preceding paragraph, the Veteran underwent a VA psychiatric examination in May 2015, which the Board finds adequate to decide the claim. The Board notes that the May 2015 examiner indicated that the records referenced in the December 2011 VA examination report were unavailable, explaining that such consultation was likely informal, that the December 2011 examiner was no longer employed by VA, and that the neuropsychologist had passed away.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria & Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran has been diagnosed with an acquired psychiatric disorder, to include bipolar disorder and depression.  Bipolar disorder and depression are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In the instant case, the Veteran contends that his psychiatric disorder is related to service.

As an initial matter, the Board notes that VA initially inferred that the Veteran was claiming that his psychiatric disorder was due to an in-service head injury, and the Board ordered a VA examination to obtain an opinion on whether there was a relationship between the two.  See November 2011 Board remand.  However, during a December 2011 VA examination, the Veteran clarified that he was claiming his psychiatric disorder was due to treatment in service by two Petty Officers.  He reiterated a similar assertion during a December 2013 VA examination, such that the examiner appropriately rendered an opinion which considered such assertion.  Accordingly, the Board will not discuss herein the previous erroneous inference that the Veteran was claiming his psychiatric disorder as due to an in-service head injury.

Here, the Veteran's service treatment records are negative for a diagnosis of a psychiatric disorder.  

Post service, the Veteran did not report any psychiatric symptoms until the year 2000, with the Veteran reporting experiencing depression from 2000 until 2005.  Medical records indicate that the Veteran was diagnosed with major depressive disorder in March 2005 and bipolar disorder by May 2005.  The Veteran filed his claim in July 2008, and the medical evidence relevant to the appeal period demonstrates only a current diagnosis of bipolar disorder.

During the May 2015 VA examination, the Veteran was diagnosed with bipolar disorder.  The Veteran recounted to the examiner that from 1966 to 1967, he was under the command of a First Class Petty Officer who required him to work longer hours than other sailors, and that he was "terrible."  The examiner noted from the Veteran's description that the officer seemed to be a quite demanding and toxic leader.  The VA examiner opined that it was less likely than not that the Veteran's current bipolar disorder was related to the Veteran's reported in-service stressor.  The examiner cited the Veteran's mother's history of psychiatric symptoms, and noted that the DSM-5 manual states that a family history of bipolar disorder is one of the most consistent risk factors for developing such, and that scientific literature indicates that schizophrenia and bipolar disorder likely share a genetic origin.  The examiner further noted that there is literature suggesting that periods of high stress like the Veteran described in 1966/1967 can trigger the emergence of bipolar symptoms in those with a predisposition; however such occurs during the period of prolonged stress, whereas the Veteran's symptoms did not manifest until the early 2000s.

The Board finds the May 2015 VA medical opinion highly probative, as it was predicated upon a review of the Veteran's claims file, interview and examination of the Veteran, and contains a clear conclusion connected to supporting data by a reasoned medical explanation.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no medical opinion to the contrary.

While the Veteran contends that his psychiatric disorder is related to service, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of an acquired psychiatric disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert, supra.

Therefore, based on the foregoing, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


